
	

113 HR 998 IH: To amend the Internal Revenue Code of 1986 to reduce the holding period used to determine whether horses are section 1231 assets to 12 months.
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 998
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Barr introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  holding period used to determine whether horses are section 1231 assets to 12
		  months.
	
	
		1.Reduction of holding period
			 to 12 months for purposes of determining whether horses are section
			 1231 assets
			(a)In
			 generalSubparagraph (A) of
			 section 1231(b)(3) of the Internal Revenue Code of 1986 is amended by striking
			 and horses.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2012.
			
